Citation Nr: 1038398	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-00 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Propriety of a July 2007 rating action which granted service 
connection for posttraumatic stress disorder (PTSD) and combined 
that disability for rating purposes with another disability for 
which a 30 percent evaluation had been in effect since 1947.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL


Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States 
Navy from July 1943 to May 1947.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2007 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) which granted the appellant's 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

In September 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is in 
the claims file.

This appeal has been advanced on the Board's docket pursuant to  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

In a July 1947 rating decision, the Veteran was granted service 
connection for a posttraumatic encephalopathy with personality 
disorder.  A 30 percent evaluation was assigned for that 
disability under Diagnostic Code 9008, effective from May 1947.  
The rating was based in part on the in-service findings of 
headaches, memory lapses, difficulty concentrating, and extreme 
nervousness that were etiologically related to a 1945 head 
injury.  Once the 30 percent evaluation for the head injury 
disability had been in effect for more than 20 years, that 
30 percent rating became a "protected" rating.  See 38 
U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  Thus, the 30 
percent rating has been a "protected" rating since June 
1967.

In a November 1991 rating decision, an evaluation in excess of 30 
percent was denied for the head injury disability.  The 
disability was rated under Diagnostic Code (DC) 8045-9304.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  

At that time, under 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
purely neurological disability, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, was to be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code (e.g. 8045-8207).  Purely subjective complaints 
such as headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, were to be rated under DC 9304 
(dementia due to head trauma).

Review of the medical evidence of record indicates that the 
appellant has continued to seek treatment for his headaches.  The 
appellant testified during his September 2010 Travel Board 
hearing that he has experienced headaches on a regular basis 
since his discharge from service in 1947.

Review of the medical evidence of record reveals that the 
Veteran's PTSD symptomatology includes complaints of sleep 
disturbance, nightmares, flashbacks, survivor guilt, depression, 
and anger.

A November 2007 VA psychiatrist note indicates that the Veteran's 
in-service head trauma may have precipitated dementia; memory 
impairment was noted.  In addition, the report of the April 2009 
VA traumatic brain injury (TBI) examination states that the 
Veteran reported experiencing headaches every other day, and 
dizziness once a month.  Difficulty with attention, 
concentration, and executive functioning were noted, as well as 
memory impairment.  The assessment of cognitive impairments and 
other residuals of TBI listed the Veteran as having impairments 
of memory, attention, concentration, executive functions, 
judgment, and visual or spatial orientation.

The July 2007 rating action changed the appellant's diagnostic 
code for his head injury residuals to DC 9304-9411.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that the RO has not provided an adequate and 
specific explanation for its action in combining of the Veteran's 
protected 30 percent disability rating with the current grant of 
service connection for PTSD.  The medical evidence of record 
documents the existence of disparate symptomatology for each one 
of these two disabilities.  Therefore, these disabilities should 
be rated separately.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following action:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, and 
any other applicable legal precedent has been 
completed.

2.  Assign a separate evaluation for the 
PTSD disability pursuant to Diagnostic Code 
9411 alone.  There is to be no reduction 
in the protected 30 percent evaluation 
for the head injury residuals 
disability.

3.  If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time for 
response.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

